Title: To Benjamin Franklin from Mary Ann Davies, 26 April 1783
From: Davies, Mary Ann
To: Franklin, Benjamin


Dear Sir.
Florence April the 26th. 1783.
Notwithstanding I am at present a Being almost insensible to any Joy or Pleasure this miserable Life can afford, yet as I do still Exist, so do in me the strongest feelings of Gratitude, Respect, and Esteem, by which I must always be most sincerely attach’d to my ever dear & worthy Friend and Benefactor Doctor Franklin: & in consequence of such Attachment, every Event that contributes to his satisfaction, must rejoice me. ’Tis true I am almost dead to the World, as is the World to me; & am of course little inform’d of what passes: yet, if I comprehend right I think I may on this occasion Dear Sir congratulate You. I understand nothing at all of Politicks, but ’tis sufficient for me that I hear Matters are settled entirely to Your Wish.

Surrounded as You must be at this Epocha with crowds of elegant Congratulations, I should fear that mine (so much later than others & wanting even in the common Etiquette of Politeness &ca. &ca.) might offend rather than otherwise, were I not persuaded that the Person I write to is possess’d of that greatness of Soul which don’t despise at any time the simple Dictates of a sincere Heart, tho’ unadorn’d with Forms & Ceremony. This Opinion makes me hope you will not refuse writing me a Line or two that I may have the satisfaction of knowing more particularly about your Health &ca. &ca. than what one can by public report at this distance.— To hear from Yourself that you are perfectly well & happy will be the greatest pleasure I can enjoy, except that of seeing You again; in which I certainly would indulge myself, even now instead of writing were it in my power: but for this long time past, Fortune crosses all my Designs. Indeed since I had the pleasure of seeing You last, both my Sister & I have gone thro’ a great deal of Grief & Trouble of various kinds. After having the Affliction to see our Dear Affectionate Mother suffer a long & severe Illness, we had the Misfortune to lose Her: which was a Grief almost too much for us to bear. Since that, I had a violent return of my nervous complaints which brought me so low that there were little hopes of my recovery. I was near a twelvemonth confin’d to my Room, & most part of the time to my Bed.— You will easily imagine what anxiety of mind this occasion’d my poor Sister; whose greatest foible is—being too much attach’d to me.— By this Illness of mine my Sister suffer’d much likewise in her Interests; for as she would not on any account quit me, she was oblig’d to decline several advantageous Offers in her Theatrical Profession. Misfortunes generally follow one another. At least we find it so.— A Person in whose hands my Sister & I had unluckilly placed our Money, fail’d.— So that we have as one may say to begin the World again. And to compleat our bad Luck, Death snatch’d away a Sovereign at whose Court (had I not been too giddy & fond of travelling some few Years ago) we might have been happily settled and to Whom had Fate spared Her to us, we might have had recourse at any time; particularly in our present lonely Situation!— The Great & Good Empress Maria Teresa would I am certain have even felt pleasure in taking into her Service those Orphans whose Parents as well as themselves She had formerly graciously deign’d to Patronize in a most particular manner.— But She is gone!— In short we meet with nothing but Losses & Vexation. So much so that for my part I am heartily disgusted of the World.— But why do I intrude on your time with a tiresome description of my disagreable Situation?— Excuse Dear Sir such Liberty which proceeds from the Hopes I entertain that You still allow me some share in Your Friendship. And indeed to none but who I look upon as a very sincere Friend would I mention some of these particulars concerning our little Affairs (I mean as to Losses in Money Matters) for our System is, not to complain.—Therefore I must beg my Dear Sir You will not speak of that to any one: as my mentioning it is the natural impulse of an oppress’d mind which seeks consolation in venting itself with that open sincerity & confidence peculiar to Friendship.— I flatter myself likewise that having thus confided to You alone (even unknown to my Sister) an account of the unfortunate Circumstances in which I find myself, You will assist me with your good Advice.
I am destin’d to begin the World again, & that at a time when I did suppose my Career of Life was at an end. However since it must be so, I have once more got in practise of the Armonica, & make no doubt that if I could travel with it to different capital Cities & Courts as I have done before, ’twould be well worth my while: but unfortunately for me, my Situation is now so different to what it was then, that I dread undertaking to travel with that Instrument under my charge. Well I remember the difficulties & expence attending it, & the perpetual fear of its being damaged at each Custom House &ca. &ca.— Yet at that time I was happy in my poor Dear Father’s continual care & attention. The Protection likewise of our Dear Parents made Travelling then appear to me quite in another light.— How can I now think of roving in that manner from one Country to another with only a Sister so much younger than myself?— Yet something I must do.— And really when I consider that I have the Prerogative (thro’ your goodness) of being the first public Performer on that Instrument; & that even yet, by all I can get information of, no one else has made much progress on it, tho’ some attempt it; these reflections give me courage. Were I but in Paris under your Protection!— Sometimes I have a mind to propose to my Sister for us to set off imediately towards Paris. But the knowledge I have of what one must spend in that City for Lodging, Living, &ca. &ca. and the inevitable Expence attending such a long Journey, soon deters me from proposing to undertake it merely upon Chance.
A Project however occurs to me, which if I have any good luck at all left, I should think might be brought to bear thro’ your Interest.— The Queen of France is fond of Music— A small Annual Pension from her Majesty would attach to her Service the Original Performer upon an Instrument, the Invention of which being superiorly perfect, renders it worthy the Patronage of that Sovereign. And particularly so as the Inventor is universally ador’d by the French Nation. Now if You Dear Sir will but interest yourself for me with your usual Benevolence, what should prevent this being granted?— There might likewise probably arise some advantage for my Sister, in case there should be wanting a capital Singer for an Italian serious Opera, or the Queen’s Concerts &ca. &ca.— I know Cecilia would willingly accept any reasonable Offer which would not require us to live separate. She is perfectly well in Health thank God, & her Voice still much stronger & finer than ever; ’tis amazing what power she has gain’d within these 2 or 3 last Years.— You could be of infinite Service to us both.— But I am really quite asham’d of being so importunate, & rely entirely on the benevolence of your disposition which I hope will pardon my opening my mind to You in this free manner, and applying as to a Parent for Advice & Assistance. I shall be unhappy ’till You favour me with a Letter which you will be so obliging to direct as on the other side. Thro’ that Channel I shall be certain of receiving it safe, & without my Sister’s knowledge. For I would not wish her to know of my troubling you about our Misfortunes, except I hear from You that there is a probability of succeeding in what I just now mention’d. At any rate I most earnestly request you will not fail writing to me soon as possible, as I shall wait here in Florence with the utmost impatience for your Advice.— Certainly Nobody living is so capable as You Dear Sir of striking out some Plan of Establishment to our advantage: & I know your goodness of Heart so well that I am sure You will think about it.— In short my whole Dependance is on You.— I ought to make a thousand apologies for the freedom with which I write, the length of this Letter &ca. &ca. but if You still have the Friendship for me, which I hope you have, That will excuse the faults of her who is with the highest Esteem & most sincere Attachment Dear Sir Your most oblig’d Friend & most humble Servant
Mary Ann Davies.
Madelle. Marianna Daviesricapito dall’ Illmo. Sigre.Cancelliere BarettiFirenzeItalia.

PS.— Since I am under the necessity of trying to gain a Livelyhood by the Armonica, I have another Favour to beg which I make no doubt You will be kind enough to grant. ’Tis that You will give me your Word that no other Person particularly in the musical Profession should have it in their power to boast of having instructions from Doctor Franklin either for making one of these Instruments, or for the method of playing on it. As that would just at present be the greatest detriment in the World to me. Pardon I beseech You this liberty.

